Citation Nr: 0522079	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-07 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for skin rash.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

H. Costas 


INTRODUCTION

The veteran served on active duty for training from July 8, 
1977 to July 22, 1977 and from September 12, 1977 to November 
16, 1977.  The veteran was in the reserves from August 1975 
to August 1987.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In April 2005, the veteran and his wife appeared at the RO 
and testified before the undersigned Acting Veterans Law 
Judge, who is the Acting Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  A hearing loss disability was not present during service 
or for many years thereafter, and the preponderance of the 
evidence is against a causal relationship between the 
veteran's current bilateral hearing loss and any incident of 
service.

3.  The RO denied service connection for residuals of skin 
rash, in May 1994.  The veteran was notified of the decision 
but did not file a timely notice of disagreement.  The 
veteran attempted to reopen his claim on several occasions 
and the RO upheld the denial in July 1998, April 2000, and 
January 2002.

4.  The current claim was received in July 2002.

5.  The additional evidence received since the January 2002 
rating decision, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim; it is cumulative and 
redundant of evidence of record at the time of the last prior 
final denial of the claim in January 2002; and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may sensorineural 
hearing loss be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for skin rash.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000. Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Review of the VCAA 
notice letter of July 2002 discloses that it complied with 
all the requirements as described by the Court.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder. VA records have 
been obtained.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) for the holding 
that VCAA does not apply where there is extensive factual 
development, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that further assistance would aid in substantiating claim].

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R.           
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.


Factual Background

Hearing Loss

The service medical records do not record any complaints, 
findings or diagnosis of a hearing loss or ear disorder. 
Rather, in-service audiological evaluations revealed hearing 
within normal limits.  On the authorized audiological 
evaluation, in October 1971, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
10
15
5
10
LEFT
----
10
5
15
10


Additionally, on the authorized audiological evaluation, in 
July 1975, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
0
0
0
LEFT
----
5
5
0
5

Post-service VA treatment records are also silent as to 
complaints or a diagnosis of hearing loss.  

The veteran presented testimony at a May 2003 regional office 
hearing.  He alleged that he was entitled to service 
connection for hearing loss because he was exposed to a great 
deal of firing and that the earplugs were insufficient.  He 
stated that he had not sought treatment for hearing loss 
since his release from service.  However, he felt that his 
hearing loss had deteriorated over time and he was currently 
experiencing problems making out words.  

The veteran also presented testimony at an April 2005 travel 
board hearing.  The veteran stated that he had no additional 
documentary evidence to submit.  The veteran alleged that his 
hearing loss was due to the artillery fire and the mortar 
rounds he was exposed to while on duty.  

Skin Rash 

The veteran initially submitted a claim for service 
connection for skin rash in February 1994.  The National 
Personnel Records Center (NPRC) certified in February 1994 
that the veteran only performed ACDUTRA service from May 1975 
to September 1977.  In a March 1996 statement the veteran 
stated that he had been treated in service for a rash that 
had allegedly been brought on by "gas spray".  Treatment 
records from his private physician, Dr. Chevis, revealed no 
complaints or diagnoses of skin rash.  In May 1994, the RO 
held that service connection for skin rash was not warranted.   
The veteran did not attempt to appeal the May 1994 rating 
decision.  

The veteran attempted to reopen his claim in April 1998.  He 
stated that he had been treated at the San Antonio Army 
Hospital and that he still occasionally breaks out in a rash.  
However, the veteran did not present any evidence in support 
of his claim and consequently, the RO continued the denial of 
entitlement to service connection for skin rash in July 1998.

The veteran again attempted to reopen his claim for service 
connection for skin rash in April 2000.  In support of his 
claim, he submitted a copy of a May 1976 service medical 
record.  At that time, veteran submitted with complaints of 
general malaise, productive cough and a rash had been present 
off and on for four months.  The examiner's assessment was 
upper respiratory infection and rule out bacterial 
pharyngitis.  The service medical records did not contain any 
additional notations referring to skin rash.  In April 2000, 
the RO held that new and material evidence adequate to reopen 
the claim for rash had not been submitted.  The veteran did 
not attempt to appeal the April 2000 rating decision.

In September 2001, the veteran resubmitted the copy of the 
May 1976 service medical record and other additional service 
medical records that did not refer to skin rash.  In January 
2002, the RO held that new and material evidence adequate to 
reopen the claim for rash had not been submitted.  The 
veteran did not attempt to appeal the January 2002 rating 
decision. 

A March 2002 VA dermatology clinic notation revealed that the 
veteran was there for evaluation of pruritic lesions, which 
he reportedly had since 1977.  The veteran stated that the 
pruritus appeared every three weeks or so.  The examination 
showed the veteran had no significant lesions.  

In July 2002, the veteran resubmitted his claim for service 
connection for a skin rash.  VA treatment records were silent 
as to complaints or a diagnosis of a skin rash.  In August 
2002, the RO held that new and material evidence adequate to 
reopen the claim for rash had not been submitted.  The 
veteran appealed.  

The veteran testified at a May 2003 regional office hearing.  
He alleged that during basic training he was exposed to a 
gas, to which he had a burning reaction and resultant rash.  
The rash stayed with him approximately four months and then 
reappeared two or three months later.  The rash reportedly 
still appeared periodically since his period of service.

The veteran also presented sworn testimony at an April 2005 
travel board hearing.  He stated that he had no additional 
documentary evidence to submit.  The veteran alleged that he 
had not experienced skin rash problems prior to his entry 
into service.  The only treatment he has received since 
service was from the VA in 2003. 





Laws and Regulations

Service Connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 
3.159(a) (2004).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

A sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2004).

New and Material

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

The claim to reopen was received in July 2002.  Effective for 
claims filed after August 29, 2001: A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit ) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).





Analysis

Hearing Loss

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service.  38 
C.F.R. § 3.303(a).  Thus, for example, service connection may 
be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d).

The October 1971 and July 1975 examinations did not reveal a 
hearing loss disability, within the meaning of the applicable 
VA regulation, 38 C.F.R. § 3.385.  Rather, there appears to 
be some improvement in the veteran's hearing from the October 
1971 examination to the July 1975 examination.  Moreover, 
there is no post-service medical evidence of a hearing loss 
disability, other than the veteran's and his wife's lay 
statements.  Thus, service connection for hearing loss is not 
warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

While the veteran is competent to report symptoms of hearing 
loss over the years, he is not competent to render an opinion 
on medical causation or a medical diagnosis, such as whether 
he meets the criteria found in 38 C.F.R. § 3.385 for a 
hearing loss disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hearing loss must be denied.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


Skin Rash

The veteran initially presented his claim for service 
connection in February 1994.  At that time, the evidence of 
record included the veteran's statements and post-service 
treatment records from private physician Dr. Chevis that were 
silent as to complaints or diagnosis of skin rash.  The RO 
held that service connection for skin rash was not warranted.

In April 1998, the veteran attempted to reopen his claim; 
however, he did not submit any additional evidence.  
Accordingly, the RO upheld the denial of service connection 
in July 1998.

In April 2000, the veteran submitted a copy of a May 1976 
service medical record indicating a complaint of skin rash.  
However, the veteran did not present evidence of a current 
disorder.  Accordingly, in April 2000, the RO held that new 
and material evidence had not been presented.

In September 2001, the veteran resubmitted the copy of the 
May 1976 service medical record along with other service 
medical records.  The additional service medical records were 
silent as to any additional complaints or diagnosis of skin 
rash.  In January 2002, the RO held that no new and material 
evidence had been presented.

In attempting to reopen his claim, in July 2002, the veteran 
testified at a May 2003 regional office hearing that he was 
experiencing periodic rashes, ever since his period of 
service.  He also testified at an April 2005 travel board 
hearing that he had received treatment at the VA for his 
rash.  Associated VA treatment records, do reveal complaints 
of pruritic lesions in March 2002 that appeared approximately 
every three weeks since 1977.  However, this was related by 
history.  Additionally, at the time of examination, there 
were no significant lesions present and the examiner did not 
provide a diagnosis of pruritus with a nexus to service.  

As to the veteran's allegations that he has a current skin 
rash and that such is linked to service, these statements are 
essentially redundant of prior contentions and do not 
constitute new and material evidence.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 2002).  Just as the Board must 
point to a medical basis other than its own unsubstantiated 
opinion (Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), 
the veteran cannot meet his initial burden by relying upon 
his own, his wife's, or his representative's, opinions as to 
medical matters.  Nor can the veteran meet the 'new and 
material evidence' burden of 38 U.S.C.A.     § 5108 by 
relying upon such 'evidence'."  Moray v. Brown, 5 Vet. App. 
211, 214 (1993), citing Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The Board's review of the record discloses only repetition of 
the veteran's claim. VA has not received any evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
Consequently, the Board must find that new and material 
evidence has not been received and the claim cannot be 
reopened.




ORDER


Service connection for hearing loss is denied.

New and material evidence has not been presented to reopen 
the claim of service connection for skin rash.



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


